DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 01/27/2020 has been considered by the Examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1-9 and 12-18, the claim elements:
“an image acquisition unit configured to extract”
“a history management unit configured to generate…divides…sets…regenerates…aggregates…performs”
“a setting unit configured to set”
“a tracking unit configured to detect…calculates…searches…sets”
“collection unit configured to collect”

claims 1-9 and 12-18 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  paragraphs 83 and 89: “The above-described exemplary embodiments can also be achieved by the process of supplying a program for achieving one or more functions of the exemplary embodiments to a system or an apparatus via a network or a storage medium, and of causing one or more processors of a computer of the system or the apparatus to read and execute the program. The above exemplary embodiments can also be achieved by a circuit (e.g., application-specific integrated circuit (ASIC)) for achieving the one or more functions.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-12, 14-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US 2013/0050502 A1).

Consider claims 1, 19 and 20, Saito discloses an image processing apparatus comprising: 
[claim 20: A non-transitory computer-readable storage medium that stores a program for causing an image processing apparatus to execute a image processing method (paragraph 59)]
(paragraph 39; extracting face images from a large number of pictures captured by the large number of cameras and tracking each of the face images) from a video image; (paragraph 41; (time series images, or moving images comprising frames)
a history management unit configured to generate a movement history of an object; (paragraph 116; In FIG. 8, the display unit displays an input image history display section H for sequentially displaying images of representative frames in pictures captured by the cameras. Images of the face of a person as a moving object detected from images captured are displayed in the history display section H in such a manner as to match with photography places and times.)
a setting unit configured to set a search range in the image based on the movement history; and (paragraph 100; fig. 6, “Image search” for example, “2010/2/11 13:00”; paragraph 100; A “tracking start time” or a “tracking end time” for a tracking result can be designed as key information for a picture search. Information on the place where a picture has been captured that is included in a tracking result (to search the picture for a person passing the designed place) can also be designated.)
a tracking unit configured to detect a target object in the search range (figure 6; paragraph 100; tracking start/end time) and associate a currently detected target object with a previously detected target object, thereby to perform tracking on the target object.  (figure 8; paragraph 115-116; A detected person is recognized such that representative images of the face of a person as a moving object detected from images captured by the cameras 1 are displayed in the history display section H in such a manner as to match with photography places and times.)

Consider claim 10, Saito discloses the claimed invention wherein the movement history of the object includes an observation position of the object and a position of a movement destination of the object.  (paragraphs 60-61 and 77)

Consider claim 11, Saito discloses the claimed invention wherein the movement history of the object includes a number of difference frames or a difference in time between an image at the observation position and an image at the position of the movement destination.  (figures 11 and 15; frames t, t-1, t-T-T’, t-T, t-2)

Consider claim 12, Saito discloses the claimed invention wherein the setting unit sets the search range based on the position of the movement destination.  (paragraphs 180-181)

Consider claim 14, Saito discloses the claimed invention wherein the history management unit aggregates information regarding movement destinations of a plurality of objects.  (figure 6)

Consider claim 15, Saito discloses the claimed invention wherein the history management unit performs clustering on positions of the movement destinations of the plurality of objects.  (paragraphs 63-64; figure 4; heat map image)

claim 17, Saito discloses the claimed invention wherein the setting unit sets a plurality of search ranges based on the movement history generated by the history management unit. (paragraph 100; search the picture for a person passing the designed place)

Consider claim 18, Saito discloses the claimed invention wherein the tracking unit sets as tracking targets an object continually tracked from a past image and an object newly detected from a current image.  (paragraph 156; A face continuously tracked from a past frame, a face that has newly appeared, and a face that has not been matched are obtained by finding the optimum path combination)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 7, 8, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Gouda (US 2016/0323532 A1).

Consider claim 2, Saito discloses the claimed invention except for wherein the history management unit divides the image into a plurality of areas and generates the movement history for each divided area.
In related art, Gouda discloses the history management unit divides the image into a plurality of areas (paragraph 63; plurality of cells) and generates the movement history for each divided area.  (paragraph 63; figure 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gouda into the teachings of Saito to effectively improve the efficiency of monitoring operations.

Consider claim 3, Saito, as modified by Gouda, discloses the claimed invention wherein the history management unit sets the plurality of areas in units of grid cells generated by dividing the image into a grid.  (figure 4)

claim 7, Saito discloses the claimed invention except for comprising a collection unit configured to collect trajectory information identifying a position of an object in a past image, wherein the history management unit generates the movement history based on the collected trajectory information.
In related art, Gouda discloses a collection unit configured to collect trajectory information identifying a position of an object in a past image (paragraphs 74-75), wherein the history management unit generates the movement history based on the collected trajectory information.  (paragraph 74-75; processing acquires a moving line trajectory of each person based on the detection results in person detector.  The information relating to the moving line of each person acquired by moving line information acquirer is accumulated in position information accumulator as position information of each person.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gouda into the teachings of Saito to effectively improve the efficiency of monitoring operations.

Consider claim 8, Saito discloses the claimed invention except for wherein the history management unit generates the movement history based on information indicating a movement destination of the object obtained by the tracking unit tracking the object.
In related art, Gouda discloses the history management unit generates the movement history based on information indicating a movement destination of the object obtained by the tracking unit tracking the object.  (paragraphs 77-79; time-of-stays)


Consider claim 13, Saito discloses the claimed invention except for wherein the setting unit sets as the search range a square of a predetermined size with the position of the movement destination as a center.
In related art, Gouda discloses a setting unit sets as the search range a square of a predetermined size with the position of the movement destination as a center.  (figure 8A and paragraph 98; shape of the sub-image is a square)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gouda into the teachings of Saito to effectively improve the efficiency of monitoring operations.

Consider claim 16, Saito discloses the claimed invention except for wherein the history management unit sets a search priority for each of clusters generated by the clustering.  
In related art, Gouda discloses the history management unit sets a search priority (read as relevance) for each of clusters generated by the clustering.  (paragraphs 62-63 and 122; degree of relevance to the target area is acquired based on the stay information, the best candidate area is selected under the condition that the evaluation value is small, and then, the arrangement position of the sub-image is determined based on the candidate area.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gouda into the teachings of Saito so that the .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Gouda and in further view of Matsubara (US 2018/0081908 A1).

Consider claim 9, Saito, as modified by Gouda, discloses the claimed invention except for wherein the tracking unit searches for an object in the search range in order based on a search priority set for the search range.  
In related art, Matsubara discloses tracking unit searches for an object in the search range in order based on a search priority set for the search range.  (paragraphs 78-79; learning the search priority)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Matsubara into the teachings of Saito and Gouda to effectively enhance the search accuracy.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Gouda and in further view of Guichon (US 6,569,092 B1).

Consider claim 4, Saito, as modified by Gouda, discloses the claimed invention except for wherein the history management unit regenerates the movement history based on a result of the tracking by the tracking unit.
 the history management unit regenerates the movement history based on a result of the tracking by the tracking unit.  (col. 5, lines 27-44; reference movement pattern representing the typical movement pattern)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guichon into the teachings of Saito and Gouda for accurate classification according to conditions of interest.

Allowable Subject Matter
Claims 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Bors (“Prediction and Tracking of Moving Objects in Image Sequences”) is relevant prior art not applied in the rejection(s) above.  Bors discloses a prediction model for moving object velocity and location estimation derived from Bayesian theory. The optical flow of a certain moving object depends on the history of its previous values. A joint optical flow estimation and moving object segmentation algorithm is used for the initialization of the tracking algorithm. The segmentation of the moving objects is determined by appropriately classifying the unlabeled and the occluding regions. Segmentation and optical flow tracking is used for predicting future frames.


Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665